Citation Nr: 1701685	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  99-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for residuals of a head injury with resultant ear disability.

2. Entitlement to service connection for a bilateral shoulder disability.	 

3. Entitlement to service connection for a lumbar spine disability, to include lumbosacral polyradiculopathy. 
	 
4. Entitlement to service connection for a sinus disability. 

5. Entitlement to service connection for a cervical spine disability, to include degenerative joint disease (DJD) of the cervical spine.
	 
6. Entitlement to service connection for a cardiovascular disability. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran enrolled in the United States Army Reserve Officer Training Corps (ROTC) in August 1980 and attended Advanced Training Camp in June 1981. She had a period of active duty from September 1983 to March 1984, with additional periods of active duty for training (ACDUTRA) as follows: October 13, 1982 to December 15, 1982; September 18, 1983 to March 6, 1984; July 7, 1984 to August 5, 1984; May 25, 1985 to June 8, 1985; July 25, 1987 to August 7, 1987; June 3, 1989 to June 17, 1989; and September 9, 1994 to September 22, 1994. 

These matters come before the Board of Veterans' Appeals (Board) from a November 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for a number of disabilities, to include: (1) Residuals of a head injury with resultant ear disability; (2) a bilateral shoulder disability; (3) a lumbar spine disability, to include lumbosacral polyradiculopathy; (4) a sinus disability; (5) a cervical spine disability, to include DJD of the cervical spine; and (6) a cardiovascular disability. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

In making this determination, the Board is cognizant that these matters stem from a November 1997 rating decision and have been the subject of multiple prior Board remands. However, VA has a duty to assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016). Accordingly, when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Review of the most recent April 2014 and February 2015 VA examinations indicates that the provided opinions are not adequate to ensure the full and fair adjudication of the Veteran's claims, such that an additional remand is now necessary.  

The Board will first address the Veteran's claim for entitlement to service connection for residuals of a head injury. Here, the Veteran has reported that she suffered an injury during ROTC training in June 1981. At that time, the Veteran was crossing a river when she fell and hit the water with the left side of her head, causing immediate tinnitus and pain.

Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 101(16) , 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303 (2016). Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2016). ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state. 38 U.S.C.A. § 101(21), (22)  (West 2014); 38 C.F.R. § 3.6(c)(1) (2016). Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016). INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state. 38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2016).

Furthermore, ACDUTRA includes duty performed by a member of a Senior ROTC program when ordered to such duty for the purpose of training or a practice cruise under chapter 103 of title 10 for a period of not less than four weeks and which must be completed by the member before the member is commissioned. 38 U.S.C.A. § 101 (22)(D) (West 2014). Other ROTC training can also be considered as INACDUTRA if verified by relevant pay records. Training other than ACDUTRA performed by a member, or an applicant for membership in the Senior ROTC, when ordered to such duty under 10 U.S.C.A. Chapter 103, shall be considered INACDUTRA. See 38 C.F.R. § 3.6(d)(3) (2016). However, according to 38 C.F.R. § 3.6  (d)(4)(ii), INACDUTRA does not include attendance at an educational institution in an inactive status.

Here, the Board finds that the Veteran's reported June 1981 injury occurred during a period of qualified military service. The claims file includes an August 1980 contract denoting the Veteran's enrollment in a Senior ROTC Program Advanced Course, which was conceded by the Board in a prior March 2007 remand. Said program occurred during the summer months and took place not at the Veteran's academic institution, but instead at Fort Bragg. Additional records indicate that the Veteran was authorized to travel to said training at the government's expense, and received financial compensation for her subsequent participation. As such, the Board finds that the alleged June 1981 injury occurred during a period of ACDUTRA, such that service connection may be established on a direct basis. 

However, the Board finds that neither the April 2014 nor February 2015 VA examination reports are competent for the purposes of determining service connection in this case, as neither examiner adequately addressed all evidence which is of record. In this regard, the Veteran's service treatment records (STRs) and private medical records include reports of symptoms that may be indicative of relevant manifestations, including headaches and ear problems, to include the following: an Individual Sick Slip dated June 27, 1981, indicating that the Veteran hit her head after a 40-foot drop, resulting in hearing impairment; an Individual Sick Slip dated June 30, 1981, noting ongoing ear problems; an August 1989 report from Caribbean Hospital Corporation noting the Veteran's reports of headaches; a March 1991 Report of Medical History noting a history of ear, nose, and throat trouble; and a March 13, 1995 Department of Health report noting ongoing ear pain. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010). Accordingly, the Board finds that a new VA examination is now warranted that properly addresses the full scope of the Veteran's medical history, to include the noted manifestations and the Veteran's own testimony regarding the onset and history of her symptoms. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

In making this determination, the Board acknowledges that there has been significant uncertainty regarding the Veteran's qualified periods of military service. However, in March 2016, the RO provided an exhaustive summary of the Veteran's dates of active duty and ACDUTRA. As such, the VA examiner must properly consider the full scope of the Veteran's military history and the onset of her symptomatology in addressing this claim.

Further, the Board finds an additional deficiency with the February 2015 VA examination, wherein the examiner declined to provide a nexus opinion upon his conclusion that there were no criteria to establish a diagnosis of traumatic brain injury (TBI) in the Veteran. However, the Veteran's claim for entitlement to service connection is based upon the existence of a head injury or the residuals thereof, and is not reliant upon a diagnosis of TBI. As such, a new VA examination is warranted to allow for an examiner to consider the full scope of possible head injury disabilities for which the Veteran may be service-connected. 

The April 2014 and February 2015 examinations are similarly inadequate for the purpose of adjudicating the Veteran's remaining service connection claims. In this regard, the examiners asserted negative nexus opinions with regard to each of these issues. In doing so, they noted that the claimed conditions were less likely than not related to the Veteran's period of active duty spanning September 1983 to June 1984.

However, as noted above, a veteran may also be service-connected for an injury incurred or aggravated during certain periods of ACDUTRA and INACDUTRA. As such, the VA examiners did not properly account for the full scope of the Veteran's military history or engage an adequate review of her STRs. The Board's review of such records indicates that such consideration by a VA examiner is necessary, as complaints of each of the claimed disabilities are present during the span of the Veteran's military service.

Finally, such a remand also provides the Veteran with the additional opportunity to provide a statement of the facts and circumstances surrounding the alleged disabilities, other than her general assertion that the disabilities are related to service. See Wood v. Derwinski, 1 Vet. App. 190 (1991) (noting that if a veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining putative evidence).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit a statement as to the facts and circumstances surrounding each of the claims on appeal. Specifically, the Veteran should be requested to provide: (1) The dates and locations of the claimed incurrence of each disability; 2) whether any line of duty or other official investigations ensued as directed by military authority; (3) the dates and locations of any follow-up military and/or civilian medical treatment, and the names of the physicians or other medical care providers in question; and (4) whether the claimed incurrence of each disability was during a period of active duty, ACDUTRA, or INACDUTRA.

2. Thereafter, request an addendum opinion from a VA examiner assessing the nature and etiology of each of the Veteran's claimed disabilities. The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken. All pertinent symptomatology and findings must be reported in detail. Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner must indicate the following:

a. Provide a diagnosis as to any head injury disability that has existed during the pendency of this claim.   

b. Is it at least as likely as not (50 percent probability or more) that the Veteran's head injury disability (to include any headaches and peripheral vestibular disorder) began in service, was caused by service, or is otherwise related to service? In making this determination, the examiner is advised that the Veteran's summer 1981 ROTC programming qualifies as ACDUTRA.  

d. Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral shoulder disability began in service, was caused by service, or is otherwise related to service?

e. Is it at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability (to include lumbosacral polyradiculopathy) began in service, was caused by service, or is otherwise related to service?

f. Is it at least as likely as not (50 percent probability or more) that the Veteran's sinus disability began in service, was caused by service, or is otherwise related to service?

g. Is it at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability (to include DJD of the cervical spine) began in service, was caused by service, or is otherwise related to service?

h. Is it at least as likely as not (50 percent probability or more) that the Veteran's cardiovascular disability began in service, was caused by service, or is otherwise related to service?

i. If the examiner determines that any of the Veteran's claimed disabilities arose between her periods of active service or ACDUTRA, the examiner must ALSO address whether the disability was at least as likely as not (50 percent probability or more) aggravated by a subsequent period of service.

In making this determination, the examiner is notified that the Veteran's qualified periods of service include active duty from September 1983 to March 1984, with additional periods of active duty for training (ACDUTRA) as follows: October 13, 1982 to December 15, 1982; September 18, 1983 to March 6, 1984; July 7, 1984 to August 5, 1984; May 25, 1985 to June 8, 1985; July 25, 1987 to August 7, 1987; June 3, 1989 to June 17, 1989; and September 9, 1994 to September 22, 1994. The Board has also conceded that the Veteran's June 1981 ROTC program participation qualifies as ACDUTRA. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed. 

3. Readjudicate the claims on appeal. If the benefits sought remain denied, issue an SSOC to the Veteran and her representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




